DETAILED ACTION
	Claims 1-13 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
All references are considered.

Claim Objections
Claims 2, 5, and 11-12 are objected to because of the following informalities:  
Claim 2: On line 3, “stacked one on each other” should be ---stacked on each other---
On line 5, “of exercise modules” should be ---of the exercise modules---
Claim 5: On line 4, “the housing” should be ---the first housing---
Claim 11: On line 2, “the user’s muscle” should be ---a user’s muscle---
Claim 12: On line 4, “the status” should be ---the physical training status---
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (CN 109646248 A, hereinafter Zhao).
Regarding claim 1, see Zhao annotated Figure 4 below, Zhao discloses an exercise apparatus, comprising: a bracket (1); a seat (2), disposed on the bracket (1); a power module (interpreted to be pedal box 3 containing driving motor 7), securely disposed on the bracket (1) and located outside the seat (2); at least one exercise module (interpreted to be rectangular box 14 with crank 15), disposed on the power module and connected to the power module; and a control system (“the hydraulic cylinder 12 controller is electrically connected to the control system to achieve a corresponding stroke each time the hydraulic cylinder 12 [within pedal box 3] is extended or contracted” see Written Description in Appendix page 13 paragraph 2 and below), electrically coupled to the power module, configured to adjust a resistance of the power module (“the damping adjusting device can apply different damping to the damping disc 9 under the control of driving the outer ring gear 10 [within pedal box 3]. Further, the difficulty of rotating the pedal 4 coaxially with the damper disc 9 is changed to achieve a training effect of different strengths” see Written Description in Appendix page 6 paragraph 4; the ‘difficulty of rotating the pedal’ is interpreted as resistance common in the art) and adapted to switch the power module to an active mode or a passive mode (“the neurological rehabilitation training device can drive the patient to perform passive rehabilitation training in the early stage, that is, the neurological rehabilitation training device itself drives the neurological patients to perform coordinated movement between the limbs, and the neurological patient only needs to place the hands and feet to the corresponding [part], and then the rehabilitation training device drives the limbs of the neurological patient to exercise, and realizes the rehabilitation training of the patient body before ensuring that all functions of the patient body are satisfied to perform active rehabilitation training, and the patient may also perform active rehabilitation training during the active rehabilitation training.” See Written Description in Appendix page 7 paragraph 1 and below), wherein an external force (see Written Description in Appendix page 7 paragraph 1 above, active rehabilitation is interpreted as the user exerting force onto the exercise module via crank 15) is applied to the at least one exercise module and is transmitted to the power module to overcome the resistance of the power module (see Written Description in Appendix page 6 paragraph 4).
 
    PNG
    media_image1.png
    688
    849
    media_image1.png
    Greyscale

	It is known in the art that a control system is necessary to electrically control electromechanical components within a device, such as a damping adjustment device. Additionally, it is known in the art that a control system is capable of switching the power of a device to an active and passive state, or “on” and “off”.
Regarding claim 5, see Zhao annotated Figure 4 above, Zhao discloses wherein the power module has a first housing (pedal box 3), a power source (driving motor 7), and a drive shaft (interpreted to be the combination of seventh shaft 95 with eighth shaft 96), the power source (7) is securely disposed in the first housing (3), a first end of the drive shaft (95,96) penetrates the housing (3) and is connected to the at least one exercise module, and a second end of the drive shaft (95,96) is connected to a first rotation shaft of the power source (7).
Regarding claim 6, see Zhao annotated Figure 4 above, Zhao discloses wherein the at least one exercise module has a second housing (interpreted to be rectangular box 14 with rectangular tube 13) and a gear set (considered to be third bevel gear 97 and bevel gear of the first end of drive shaft), the second housing (13,14) is stacked on the first housing (3), and the first end of the drive shaft (95,96) penetrates the second housing (13,14) and is connected to the gear set (97) of the at least one exercise module.
Regarding claim 7, see Zhao annotated Figure 4 above, Zhao discloses wherein the at least one exercise module has a second housing (13,14), the second housing (13,14) is stacked on the first housing (3), and the first end of the drive shaft (95,96) penetrates the second housing (13,14).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayerlein et al. (US 20180228682 A1, hereinafter Bayerlein).
Regarding claim 1, see Bayerlein annotated Figure 8 below, Bayerlein discloses an exercise apparatus, comprising: a bracket (base 102); a seat (chair 110), disposed on the bracket (102); a power module (considered to be the motor 160 and transmission 170), securely disposed on the bracket (102) and located outside the seat (110); at least one exercise module (considered to be the foot crank system 130 and hand crank system 140), disposed on the power module and connected to the power module (“The transmission 170 is structured to couple the motor 160 to each of the hand crank system 140 and the foot crank system 130.” See paragraph 0057; and a control system (200), electrically coupled to the power module (see Bayerlein Figure 9), configured to adjust a resistance (“In the resistance mode, the motor 160 applies a braking or a resistive force to the hand cranks and foot cranks, which forces the user to overcome this braking or resistive force in order to turn the hand cranks and foot cranks.” See paragraph 0070) of the power module and adapted to switch the power module to an active mode or a passive mode (see Abstract and Bayerlein Figure 10), wherein an external force is applied to the at least one exercise module (130,140) and is transmitted to the power module to overcome the resistance of the power module (see paragraph 0070 above).

    PNG
    media_image2.png
    550
    805
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bayerlein et al. (US 20180228682 A1, hereinafter Bayerlein) in view of Zouhri (DE 102017004045 A1).
Bayerlein discloses the invention as substantially claimed. See above.
Regarding claim 2, see Bayerlein annotated Figure 8 above, Bayerlein discloses wherein the number of the at least one exercise module (130,140) is plural, the exercise modules (130,140) are stacked one on each other, and when one of the exercise modules (130,140) is selected by the control system (200), the control system (200) releases connection relationships (considered to be electronic relationships, “Motor controller 208 [part of control system 200] may be operatively and communicably coupled to a user control feature (e.g., the display device 125 and/or the control panel 127) to enable the user to control various aspects of the motor 160. Motor 160 is coupled to foot crank system 130 and hand crank system 140 to cause rotation or resistance to one or both.” See paragraph 0064) between the rest of exercise modules (130,140) and the power module.
However, Bayerlein does not disclose the exercise modules are stacked one on each other on the power module.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Bayerlein by relocating the power module to the bottom of the frame/housing where there is space available. The specification of the instant application lacks criticality for requiring the power module to be at the bottom in order for the exercise apparatus to function as intended.
Regarding claim 3, see Bayerlein annotated Figure 8 above, Bayerlein discloses wherein when some of the exercise modules (130,140) are selected by the control system (200), the exercise modules (130,140) are connected to the power module (see paragraph 0064 and below). 
It is understood that the control system 200 can control whether or not the power module provides rotation or resistance to the exercise modules, thus connecting them to the power module according to the user.
	However, Bayerlein does not disclose a plurality of external forces is respectively applied to the exercise modules and is transmitted to the power module.
	Zouhri teaches a similar apparatus, in the same field of endeavor in regards to an exercise apparatus, wherein a plurality of external forces (“an electric motor which derives its energy from the movement of at least one of the cranks, wherein the crank axle of at least one of the cranks is coupled to an electric generator and the latter to the electric motor…such that in the rotation of the respective crank by means of the generator, a current is generated, which drives the electric motor” see Zouhri claim 7) is respectively applied to exercise modules (considered to be hand crank 1 and foot crank 2) and is transmitted to a power module (considered to be the generator and the electric motor, see Zouhri claim 7 above).

    PNG
    media_image3.png
    432
    600
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Bayerlein to include a generator to receive forces exerted by the user onto the exercise modules as taught by Zouhri in order to generate self-sustainable energy provided by the user during operation.
	Regarding claim 4, see Bayerlein annotated Figure 8 above, Bayerlein as modified by Zouhri (see claim 3 above) discloses wherein when the power module is switched to the active mode (see below) by the control system (200), the power module is adapted to generate an auxiliary power to drive the corresponding exercise module (130,140), and when the power module is switched to the passive mode (see below) by the control system (200), the power module is configured to consume the external force passing through the exercise module (130,140).
	Under broadest reasonable interpretation (BRI), the passive mode of operation (“ In this mode [passive mode], the motor 160 is operable to drive or power the hand cranks and foot cranks at a desired speed and in a desired direction.” See paragraph 0074) as taught by Bayerlein is considered to be the active mode of the power module, wherein the power module as modified by Zouhri, as seen above, generates an internal auxiliary power to drive exercise modules. Additionally, the resistance sub-mode of the active mode of operation (“Thus, to turn or rotate the foot pedals or hand cranks, the user must overcome the torque output (i.e., resistive force) of the motor 160 to enable rotation of the hand cranks and foot pedals… the motor 160 may still power, rotate, or drive the hand cranks and foot cranks despite a torque being applied to the hand cranks and foot cranks.” See paragraph 0073) as taught by Bayerlein is considered to be the passive mode of the power module, wherein the power module as modified by Zouhri, as seen above, consumes the mechanical energy provided by the user onto the exercise module.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Bayerlein to include a generator to receive forces exerted by the user onto the exercise modules as taught by Zouhri in order to generate self-sustainable energy provided by the user during multiples modes of operation.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bayerlein et al. (US 20180228682 A1, hereinafter Bayerlein) in view of O’Connor (US 20190126090 A1).
Bayerlein discloses the invention as substantially claimed. See above.
Regarding claims 10-11, Bayerlein does not disclose wherein a muscle perception module is electrically coupled to the control system and is configured to detect a muscle status of a user and to convert the muscle status into a perception signal, and the control system receives and reads the perception signal to determine the muscle status of the user; and wherein when the control system determines that the user's muscle is in a tired status, the control system reduces the resistance of the power module, and when the control system determines that the user's muscle is in an energetic status, the control system increases the resistance of the power module.
	O’Connor teaches a similar apparatus, in the same field of endeavor in regards to a muscle perception module, wherein a muscle perception module (considered to be electromyograph leads, “leads from an electromyograph may be connected to a user of the exercise apparatus. The electromyograph may be configured to provide a signal to the ECU 500 indicative of a contraction of a muscle. The ECU 500 may include an interface (e.g., hardware and software) to receive a signal (e.g., EMG signal) from the electromyograph. The signal may correlate to the amount of resistance applied during an exercise cycle. For example, the signal may increase in magnitude as the resistance increases during an exercise session. The ECU 500 may be programmed to evaluate an EMG condition that compares the EMG signal to a predetermined threshold. The EMG signal being less than a predetermined threshold during a repetition may be indicative that the user can reasonably handle additional resistance.” See paragraph 0136) is electrically coupled to the control system (electronic control unit, or ECU, 500) and is configured to detect a muscle status (considered to be the EMG condition, see paragraph 0136 above) of a user and to convert the muscle status into a perception signal (considered to be the EMG signal, see paragraph 0136 above), and the control system (500) receives and reads the perception signal to determine the muscle status of the user; and wherein when the control system (500) determines that the user's muscle is in a tired status (considered to be when the EMG signal is above a predetermined threshold, “The ECU 500 may be programmed to evaluate an EMG condition. The EMG sensor value being greater than a predetermined value may be indicative of the user being unable to lift the present resistance…When a condition [such as an EMG condition] arises that is indicative of the user being unable to lift the present resistance, the ECU 500 may be programmed to reduce the resistance by a predetermined amount.” See paragraphs 0146 and 148), the control system (500) reduces a resistance, and when the control system (500) determines that the user's muscle is in an energetic status (considered to be when the EMG signal is below a predetermined threshold, see paragraph 0136 above), the control system (500) increases the resistance.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the control system as taught by Bayerlein to include a muscle perception module with electromyograph leads and software as taught by O’Connor in order to provide a more personalized workout experience for the user.
	Regarding claims 12-13, Bayerlein does not disclose wherein an angle, speed, and acceleration module is electrically coupled to the control system and configured to detect a physical training status of a user and to convert the status into a perception signal, and the control system receives the perception signal to determine a limb spread angle, speed, and acceleration of the user; and wherein the control system is adapted to dynamically adjust the resistance of the power module according to the limb spread angle, speed, and acceleration.
	O’Connor teaches a similar apparatus, in the same field of endeavor in regards to an angle, speed, and acceleration module, wherein an angle, speed, and acceleration module (considered to be the angular motion sensor 134 with microcontroller 510) is electrically coupled to a control system (500, “The control device 190 receiving the output signal of the angular motion sensor 134 may be programmed to compute the angular position, angular velocity, and angular acceleration values.” See paragraph 0062) and configured to detect a physical training status of a user (considered to be a stall condition, “During an exercise session, the user may struggle to raise the weight stack 128 due to muscle fatigue or weakness. The microcontroller 510 [part of the control system 500] may be programmed to detect a stall condition in which the user can no longer lift the weight. A stall condition may be identified as a condition in which the lift angle is increasing at a rate that is lower than a predetermined rate while the lift angle is within a predetermined range. If a stall condition is detected, the microcontroller 510 may be programmed to reduce the weight”, see paragraph 0101) and to convert the status into a perception signal (considered to be the signal detection of a stall condition), and the control system (500) receives the perception signal to determine a limb spread angle, speed, and acceleration (see paragraph 0062 above and note below) of the user; and wherein the control system (500, “The position, velocity, and acceleration values may be used to control operation of the linear actuator 116 [responsible for adjusting the resistance that the user feels during the exercise process].” See paragraph 0062) is adapted to dynamically adjust a resistance according to the limb spread angle, speed, and acceleration.
	Note: It is best understood that angular position (lift angle), angular velocity, and angular acceleration measured by the angular motion sensor 134 is indicative of the angular motion of the user during the exercise process. 
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the control system as taught by Bayerlein to include an angle, speed, and acceleration module with an angular motion sensor and microcontroller as taught by O’Connor in order to provide a more personalized workout experience for the user, while preventing injury to the user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 109646248 A, hereinafter Zhao) in view of Yan (CN 201406004 Y).
Zhao discloses the invention as substantially claimed. See above.
Regarding claim 8, Zhao does not disclose wherein the power module has a generator, the generator is securely disposed in the first housing and is aligned to the power source, and the second end of the drive shaft is connected to a second rotation shaft of the generator.
Yan teaches a similar apparatus, in the same field of endeavor in regards to an exercise apparatus, (see Yan annotated Figure 2) wherein generator (38) is securely disposed in the first housing (main vehicle frame 25) and is aligned to the power source (considered to be motor 32), and has a rotation shaft (generator shaft 35).

    PNG
    media_image4.png
    672
    1086
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the power module as taught by Zhao to include the generator with a rotation shaft as taught by Yan in order to generate self-sustainable energy provided by the user during operation.
	When Zhao is modified by Yan to include a generator with a rotation shaft, the generator is aligned with the power source as taught Yan. Furthermore, the drive shaft as disclosed by Zhao is connected to the rotation shaft of the generator similarly to how the drive shaft is connected to the power source as shown in Zhao annotated Figure 8 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 109646248 A, hereinafter Zhao) in view of Bond et al. (WO 9308882 A1, hereinafter Bond).
Zhao discloses the invention as substantially claimed. See above.
Regarding claim 9, Zhao does not disclose wherein the power module has a torque sensor, and the torque sensor is sleeved on the drive shaft and is configured to detect a value of a torque generated when the drive shaft pivots. 
Bond teaches a similar apparatus, in the same field of endeavor in regards to an exercise apparatus, (see Bond annotated Figure 2 below) wherein a power module (interpreted to be casing 30 with motor 28) has a torque sensor (20), and the torque sensor (20) is sleeved on the drive shaft (main shaft 18) and is configured to detect a value of a torque (“The output of torque sensor 20 is provided to bridge amplifier 150…to provide data on torque translated to shaft 18 by the force applied to element 10”, see page 32 lines 27-31) generated when the drive shaft (18) pivots (it is understood that drive shaft 18 receives torque, thus pivoting, or rotating, about rotational axis 12).

    PNG
    media_image5.png
    559
    609
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Zhao to include a torque sensor sleeved on the drive shaft that is configured to detect a value of a torque generated when the drive shaft pivots as taught by Bond in order to provide more insight to patient performance during rehabilitation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu et al. (CN 109549815 A) contains an embodiment of a training device containing a motor, a first rotation shaft, and a drive shaft, but does not comprise of a generator with a second rotation shaft aligned with the motor.
Lehto et al. (FI 127552 B) contains an embodiment of a training device containing a motor and a first rotation shaft, but does not comprise a drive shaft or a generator with a second rotation shaft aligned with the motor.
Yang (US 4768777 A) contains an embodiment of a training device containing a generator, but does not comprise a drive shaft or a motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily R Patubo whose telephone number is (571)272-6717. The examiner can normally be reached M-Th 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY R PATUBO/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784